703


                  OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                                     AUSTIN


am-c-
--
        I(onorab1. Xoasr Oarrl8oa, Jr., Direotor
        Dep&rtlg4r& of pub110 UrfotJ

        &lrtin,   texar

        Desr 8irr




        ca8e of Calll8on v
        od down br the Oou
        in the oarr refe
        inal opinion.

                                               th4 polios oriicarr or the
                                              ant proper17 obtained, 8elzetd
                                              al8 md other punch board




                        1088 to b8 vlthln tha oontemplatlon of Artioler
        636 and 637 of the Penal Code of the atate or Tax88 it murt ap-
        pear that raid derloer vero being u8ed or exhibited for gaming
        pprpO848. The ooupt held that     punch    board8 ~41-4gamblm   de-
        vi048 per 80 and oould not be u8od for any other purpose. Vith
        ref4renoe to the proporltlon that       the derioe8 murt be exhibited
        OF be u8ed for gaming purpoaea, va quota from the deoi8lonr
                                                                              704

goAOrabl4 HO8or @arbIaon, Jr., Dlreotor, Page 2


                 "Thb air of the rtatuto,
                                        under vhioh
       thlr proooedlng       brought, la to prohibit
                             la
      thb  U#* OF exhtbltlon    Of l11 pO88iblO g-48
      that   fall under the ola88l?ioation of lotteriaa
      Or garbliZ@ d4VlOO8.      The oharaotrr of the
      pl'Op4rt~   melLed, th88 18,  it8 dCO-Up,   doer
      not lUth Or iLb  it8 OOpii#OatlOn md dertruotion.
      the bOarda Voro rtorod and lookrd In a varo-
      hou84, and v4r4, in no 8armbr, ured or rxhibitsd
      for th4 pur9084 of gsnlng or obtaining bettora.
              ‘fa  th4 OMOtBWit      Of the  #tlhtUtO#   undrr
      vhloh thla action vaa brought, the L8glrlaturo
      did not 804 fit to oond4m all property th8t
      might br urrd for g8n!i           and authorize it8
      d48tz'uotion,adlo         itT* 0 #hOWi that      8UOh pro-
      pbrtr VI8 dbrigned for @Lming and VILI,            at thr
      tlm4 of 84l~ur4,      bslng u84d for      th4 purpo84 of
      @Y-w*        Thur, oourtr oamot extend the atatut4
      80 that     f$aring d4ViOe8 Mf bo 0onfiaoat.d and
      dertrored lo the abreaob of evidenoe that 84~4
      vere being Urbd or 4xhIbit4d for            Bating. That
      much VI8 not dofondant' pur’poae,            18 evident.
      Th@ PrOpbrty      Vh8 80 #tared     that it oould not
      rearonablf be maid that it Yam exhibited, and,
      oertalal~', It Yam not being ured for ga81ng.*~~e

                 An   lpplloation for vrlt o?   drror   vaa   not   spplled
for   to   thb    8uprma   Court.
          W4 believe for your protoctlon that thr ruling In
the Calllron oaae lhould b4 follov8d.

          vb b4lIov4 th4r4 18 no di#tinOtion betvaen punoh
boarda, tip #hObt# or #lot Mohin48 In 80 far a8 the 4??44t
Of the opinion 18 oono4med.